Matter of Morales v New York City Hous. Auth. (2015 NY Slip Op 07796)





Matter of Morales v New York City Hous. Auth.


2015 NY Slip Op 07796


Decided on October 27, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 27, 2015

Tom, J.P., Renwick, Andrias, Moskowitz, Manzanet-Daniels, JJ.


15976 400004/14

[*1] In re Lizzette Morales, Petitioner,
vNew York City Housing Authority, Respondent.


Lizzette Morales, petitioner pro se.
David I. Farber, New York (Hanh H. Le of counsel), for respondent.

Determination of respondent New York City Housing Authority, dated October 25, 2013, which, after a hearing, denied petitioner's grievance seeking succession rights as a remaining family member to the tenancy of her late mother, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Michael D. Stallman, J.], entered May 6, 2014), dismissed, without costs.
Respondent's determination is supported by substantial evidence, including testimony that petitioner did not obtain respondent's written consent to her occupancy of the apartment (Matter of Ortiz v Rhea, 127 AD3d 665, 666 [1st Dept 2015]). Petitioner may not invoke estoppel against respondent (Matter of Lieder v New York City Hous. Auth., 129 AD3d 644, 645 [1st Dept 2015]). Nor may the determination be annulled based on any hardship to petitioner (Matter of Vereen v New York City Hous.
Auth., 123 AD3d 478, 479 [1st Dept 2014]).
We have considered petitioner's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 27, 2015
CLERK